                          ERIC S. POWERS
                          NEVADA BAR NO. 12850
                          SELMAN BREITMAN LLP
                          3993 Howard Hughes Parkway, Suite 200
                          Las Vegas, NV 89169-0961
                          Telephone: 702.430.5902
                          Facsimile:   702.228.8824
                          Email:     epowers@selmanlaw.com

                          LINDA WENDELL HSU (Pro Hac Vice)
                          CALIFORNIA BAR NO. 162971
                          SELMAN BREITMAN LLP
                          33 New Montgomery, Sixth Floor
                          San Francisco, CA 94105
                          Telephone: 415.979.0400
                          Facsimile:    415.979.2099
                          Email:        lhsu@selmanlaw.com

                          Attorneys for Defendant
                          NAUTILUS INSURANCE COMPANY

                                                       UNITED STATES DISTRICT COURT
       ATTORNEYS AT LAW




                                                              DISTRICT OF NEVADA


                          ROBERT "SONNY" WOOD,an individual;                   Case No. 2:17-CV-02393-MMD-CWH
                          ACCESS MEDICAL, LLC, a Delaware limited
                          liability company,
                                                                               STIPULATION AND ORDER EXTENDING
                                         Plaintiffs,                           DEADLINE FOR NAUTILUS INSURANCE
                                                                               COMPANY TO FILE REPLY IN SUPPORT
                                 v.                                            OF ITS MOTION TO DISMISS AND
                                                                               MOTION TO STRIKE
                          NAUTILUS INSURANCE GROUP, a
                          Delaware limited liability company, et al.,

                                         Defendant.




                                 COMES NOW, defendant Nautilus Insurance Group ("Nautilus"), by and through their

                          counsel, Selman Breitman LLP, and plaintiffs Robert "Sonny" Wood and Access Medical, LLC

                          ("Insureds"), by and through their counsel Kravitz, Schnitzer & Johnson, CHTD hereby submit the

                          following stipulation and order extending the deadline for Nautilus to file its Reply in Support of

                          its Motion to Strike [ECF 77] and Motion to Dismiss [ECF 80] (the "Motions") the Insureds'

                          Second Amended Complaint[ECF 73].
                                                                           1
398309.1 3892.42806
                                 In light of the Insureds Responses filed on November 28, 2018, the parties agreed to

                          stipulate to continue the deadline for Nautilus' Replies to the Insureds Responses to the Motions

                          will be due Thursday, January 3, 2019[ECF 88].

                                 In light of the holidays, the parties agreed to stipulate to continue the deadline for Nautilus'

                          Replies to the Insureds Responses to the Motions will be due on Friday, January 4, 2019.


                                 IT IS SO STIPULATED.


                          DATED: January 3, 2019                  SELMAN BREITMAN LLP




                                                                  By:     /s/ Eric S. Powers
                                                                            ERIC S. POWERS
                                                                            NEVADA BAR NO. 12850
                                                                            LINDA WENDELL HSU (Pro Hac Vice)
       ATTORNEYS AT LAW




                                                                            CALIFORNIA BAR NO. 162971
                                                                            3993 Howard Hughes Parkway, Suite 200
                                                                            Las Vegas, NV 89169-0961
                                                                            Phone: 702.430.5902
                                                                            Facsimile: 702.228.8824
                                                                            Attorneys for Defendant
                                                                            NAUTILUS INSURANCE COMPANY


                          DATED: January 3, 2019                  KRAVITZ, SCHNITZER & JOHNSON, CHTD




                                                                 By:      /s/ L. Renee Green
                                                                            MARTIN J. KRAVITZ
                                                                            NEVADA BAR NO. 83
                                                                            L. RENEE GREEN
                                                                            NEVADA BAR NO. 12755
                                                                            8985 S. Eastern Avenue, Suite 200
                                                                            Las Vegas, NV 89123
                                                                            Phone: 702.362.6666
                                                                            Facsimile: 702.362.2203
                                                                            Attorneys for Plaintiffs
                                                                            ROBERT "SONNY" WOOD and ACCESS
                                                                            MEDICAL,LLC




                                                                            2
398309.1 3892.42806
                                                             THE SCHNITZER LAW FIRM

                                                             JORDAN P. SCHNITZER
                                                             NEVADA BAR NO. 10744
                                                             9205 W. Russell Road, Suite 240
                                                             Las Vegas, NV 89148
                                                             Phone: 702.960.4050
                                                             Facsimile: 702.960.4092
                                                             Attorneys for Plaintiffs
                                                             ROBERT "SONNY" WOOD and ACCESS MEDICAL,
                                                             LLC



                                                                  ORDER


                         IT IS SO ORDERED.

                         Dated this 3rd   day of   January    , 2019.
      ATTORNEYS AT LAW




                                                                   UNITED STATES JUDGE




398309.1 3892.42806
                         Case 2:17-cv-02393-MMD-CWH Document 90 Filed 01/03/19 Page 4 of 4



                                                           CERTIFICATE OF SERVICE


                                I hereby certify that I am an employee of SELMAN BREITMAN LLP and, pursuant to
                         Local Rule 5.1, service of the foregoing STIPULATION AND ORDER EXTENDING
                         DEADLINE FOR NAUTILUS INSURANCE COMPANY TO FILE REPLY TO ITS
                         MOTION TO DISMISS AND MOTION TO STRIKE on this 3rd day of January, 2019 via the
                         Court's CM/ECF electronic filing system addressed to all parties on the e-service list, as follows:


                            Martin Kravitz                                     Jordan P. Schnitzer
                            L. Renee Green                                     THE SCHNITZER LAW FIRM
                            KRAVITZ,SCHNITZER & JOHNSON                        9205 W. Russell Road, Suite 240
                            8985 S. Eastern Ave., Ste. 200                     Las Vegas, NV 89148
                            Las Vegas, NV 89123                                Phone:(702)960-4050
                            Phone:(702) 362-6666                               Facsimile:(702)960-4092
                            Facsimile:(702) 362-2203                           Email: Jordan@theschnitzerlawfirm.com
                            Email: mkravitz@ksjattorneys.com
                                   rgreen@ksjattorneys.com
                                                                               Attorneys for Plaintiffs ROBERT SONNY
                            Attorneys for Plaintiffs ROBERT SONNY              WOOD AND ACCESS MEDICAL,LLC
                            WOOD AND ACCESS MEDICAL,LLC
      ATTORNEYS AT LAW




                                                                              /s/ Pamela Smith
 5                                                                            PAMELA SMITH
                                                                              An Employee of Selman Breitman LLP




                                                                          4
398309.1 3892,42806
